Title: From William Cranch to John Quincy Adams, 2 December 1822
From: Cranch, William
To: Adams, John Quincy


				
					Sir
					Alexa. Decr. 2d. 1822.
				
				I have the honour to acknowledge the receipt of the 7th. Vol. of Wheaton’s Reports, the supplemental census of Alabama, and the commission of Tench Ringgold; as Marshall of the Dist. of Columbia, untill the end of the next session of the Senate.With great consideration / I have the honour to be / sir, yr. obed. servt,
				
					W. Cranch.
				
				
			